EXHIBIT 99 Investor Release FOR IMMEDIATE RELEASE FOR MORE INFORMATION CONTACT: 03/09/09 Investors:Mary Kay Shaw, 630-623-7559 Media: Heidi Barker, 630-623-3791 McDONALD’SGLOBAL COMPARABLE SALES RISE IN FEBRUARY OAK BROOK, IL - McDonald’sFebruary comparable sales resultswere as follows: · Global comparable sales increased 1.4% reflecting a negative calendar shift as February 2008 included an extra day due to leap year.Excluding this negative calendar shift of about 4 percentage points, comparable sales were positive for all segments and global comparable sales were up approximately 5.4% · U.S. increased 2.8%; up 6.8% excluding the segment’s calendar shift · Europe decreased 0.2%; and increased 4.0% excluding the segment’s calendar shift · Asia/Pacific, Middle East and Africa increased 0.7%; up 4.1% excluding the segment’s calendar shift Systemwide sales for McDonald’s worldwide restaurants declined 4.6% for the month, but increased 3.2% in constant currencies. "McDonald’s continues to deliver what customers want – everyday affordable prices and quality menu choices," said Chief Executive Officer Jim Skinner."We serve approximately 58 million customers around the world every day, demonstrating the ongoing appeal of McDonald’s unique combination of convenience, value and variety." February comparable sales in the U.S. increased 2.8% due to the strength of the chicken line-up, the core menu, particularly the Quarter Pounder, as well as beverages and our market-leading breakfast.U.S. results for February reflect about 4 percentage points of negative impact due to the leap year in In Europe, comparable sales decreased 0.2% for the month, reflecting a negative calendar shift of approximately 4.2 percentage points due to leap year.Excluding this calendar shift, comparable sales increased 4.0% as Europe’s unique premium menu offerings and compelling value contributed to sales growth, led by the U.K. and Russia, partly offset by Germany. In
